UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                                No.    95-40563



                          UNITED STATES of AMERICA,

                                                         Plaintiff-Appellee,


                                      VERSUS


                            PAULIN SANCHEZ-ROCHA,


                                                        Defendant-Appellant.



            Appeal from the United States District Court
                 For the Southern District of Texas
                             (L-95-16-01)
                            April 8, 1996


Before DUHÉ, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Pauline    Sanchez-Rocha     was     charged    with     three   counts   of

inducing aliens to enter the United States illegally, in violation

of 8 U.S.C. § 1324(a)(1)(D).             Sanchez-Rocha moved to suppress

evidence obtained after the stop of his vehicle by border patrol

agents.     Following an evidentiary hearing, the district court

denied    the   motion,     holding    that    the   agents    had    sufficient

reasonable suspicion to justify the stop, and alternatively that


1
  Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
the agents had an objectively reasonable good faith belief that

they were justified in making the stop.    Sanchez-Rocha entered a

conditional plea of guilty to the first count of the indictment

pursuant to Federal Rule of Criminal Procedure 11(a)(2), preserving

his right to appeal the district court’s ruling on the motion to

suppress.   The district court sentenced Sanchez-Rocha to 175 days

of imprisonment, three years of supervised release, and a $200

fine.   Sanchez-Rocha timely appealed.

     In his brief to this court, Sanchez-Rocha attacks the district

court’s conclusion that the agents had reasonable suspicion to stop

him. He does not, however, assert error as to the district court’s

alternative conclusion that the agents possessed a reasonably

objective good faith belief that the stop was justified.     While

this court construes briefs liberally when determining the issues

presented for review, issues not raised at all are waived.   United

States v. Bullock, 71 F.3d 171, 178 (5th Cir. 1995); United States

v. Musa, 45 F.3d 922, 925 (5th Cir. 1995); United States v. Bermea,

30 F.3d 1539, 1572 (5th Cir. 1994), certs. denied, __ U.S. __, __,

115 S. Ct. 1113, 1825 (1995).   See also United States v. Miles, 10
F.3d 1135, 1137 n.3 (5th Cir. 1993) (“[W]e caution counsel to state

specifically in the opening brief the issues raised on appeal; the

failure to do so will usually result in our not considering

them.”). Accordingly, because Sanchez-Rocha has failed to raise as

error in this court the application of the good-faith exception to

the exclusionary rule, we do not review this portion of the




                                 2
district court’s ruling.2    Thus, the denial of Sanchez-Rocha’s

motion to suppress is AFFIRMED.




2
   To raise the issue would not have aided Appellant’s cause since
the issue is foreclosed by United States v. Ramirez-Lujan, 976 F.2d
930 (5th Cir. 1992), cert. denied, 507 U.S. 987 (1993).

                                  3